UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-15327 CytRx Corporation (Exact name of Registrant as specified in its charter) Delaware 58-1642740 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11726 San Vicente Blvd., Suite 650 Los Angeles, CA 90049 (Address of principal executive offices) (Zip Code) (310) 826-5648 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).Yes £No R Number of shares of CytRx Corporation common stock, $.001 par value, outstanding as of August 6, 2010: 109,128,638 million shares exclusive of treasury shares. CYTRX CORPORATION FORM 10-Q TABLE OF CONTENTS Page PART I. — FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk 17 Item 4.Controls and Procedures 17 PART II. — OTHER INFORMATION Item 1A.Risk Factors 17 Item 5.Other Information 18 Item 6.Exhibits 18 SIGNATURES 19 INDEX TO EXHIBITS 20 2 PART I — FINANCIAL INFORMATION Item 1. — Financial Statements CYTRX CORPORATION CONDENSED BALANCE SHEETS (Unaudited) June 30, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ 12,452,514 $ 9,893,590 Marketable Securities 21,023,740 22,750,000 Investment in RXi Pharmaceuticals – at market 8,044,091 — Receivable 59,314 139,680 Income taxes recoverable 519,158 519,158 Interest receivable 126,897 130,779 Assets held for sale 33,503 73,634 Prepaid expense and other current assets 679,589 1,088,074 Total current assets 42,938,806 34,594,915 Equipment and furnishings, net 375,228 174,959 Goodwill 183,780 183,780 Other assets 318,782 323,235 Total assets $ 43,816,596 $ 35,276,889 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 588,802 $ 1,066,055 Accrued expenses and other current liabilities 3,076,451 2,492,450 Warrant liability 1,959,124 3,370,701 Total current liabilities 5,624,377 6,929,206 Commitments and contingencies Stockholders’ equity: Preferred stock, $.01 par value, 5,000,000 shares authorized, including 15,000 shares of Series A Junior Participating Preferred Stock; no shares issued and outstanding — — Common stock, $.001 par value, 175,000,000 shares authorized; 109,762,454 and 109,538,821 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively. 109,762 109,539 Additional paid-in capital 228,558,452 227,441,591 Accumulated comprehensive income, net of tax 8,044,091 — Treasury stock, at cost (633,816 shares held at June 30, 2010 and December 31, 2009) (2,279,238 ) (2,279,238 ) Accumulated deficit (196,240,848 ) (196,924,209 ) Total stockholders’ equity 38,192,219 28,347,683 Total liabilities and stockholders’ equity $ 43,816,596 $ 35,276,889 The accompanying notes are an integral part of these condensed financial statements. 3 CYTRX CORPORATION CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2010 2009 2010 2009 Revenue: Service revenue $ — $ 963,667 $ — $ 2,446,495 Expenses: Research and development 3,073,059 1,363,794 5,118,868 4,412,546 General and administrative 2,060,266 1,928,355 4,705,376 4,411,126 5,133,325 3,292,149 9,824,244 8,823,672 Loss before other income (5,133,325 ) (2,328,482 ) (9,824,244 ) (6,377,177 ) Other income: Interest income 79,687 71,676 172,718 139,963 Other income, net 28,530 31,279 35,696 38,360 Gain on warrant derivative liability 1,278,884 — 1,411,577 — Gain on sale of affiliate’s shares – RXi Pharmaceutical 5,040,114 — 8,887,614 — Net income (loss) before provision for income taxes 1,293,890 (2,225,527 ) 683,361 (6,198,854 ) Provision for income taxes — Net income (loss) $ 1,293,890 $ (2,225,527 ) $ 683,361 $ (6,198,854 ) Other comprehensive income (net of tax) Unrealized gain on available-for-sale securities 8,044,091 — 8,044,091 — Comprehensive income $ 9,337,981 $ (2,225,527 ) $ 8,727,452 $ (6,198,854 ) Basic net income (loss) per share $ 0.01 $ (0.02 ) $ 0.01 $ (0.07 ) Basic weighted average shares outstanding 109,121,022 93,348,189 109,016,952 93,347,962 Diluted net income (loss) per share $ 0.01 $ (0.02 ) $ 0.01 $ (0.07 ) Diluted weighted average shares outstanding 111,587,896 93,348,189 111,934,617 93,347,962 The accompanying notes are an integral part of these condensed financial statements 4 CYTRX CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2010 2009 Cash flows from operating activities: Net income (loss) $ 683,361 $ (6,198,854 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 58,843 376,592 Retirement of fixed assets 30,171 — Gain on sale of affiliate’s shares (8,887,614 ) — Fair value adjustment of warrant liability (1,411,577 ) — Stock option and warrant expense 1,103,232 1,138,640 Net change in operating assets and liabilities 470,543 (2,273,377 ) Net cash used in operating activities (7,953,041 ) (758,145 ) Cash flows from investing activities: Purchase of marketable securities (12,023,740 ) (11,000,000 ) Proceeds from matured marketable securities 13,750,000 — Proceeds from sale of assets held for sale 40,131 — Proceeds from sale of affiliate’s shares 8,887,614 — Purchases of equipment and furnishings (289,283 ) (145,373 ) Net cash provided by (used in) investing activities 10,364,722 (11,145,373 ) Cash flows from financing activities: Net proceeds from exercise of stock options 147,243 3,083 Net cash provided by financing activities 147,243 3,083 Net increase (decrease) in cash and cash equivalents 2,558,924 (18,099,289 ) Cash and cash equivalents at beginning of period 9,893,590 25,041,772 Cash and cash equivalents at end of period $ 12,452,514 $ 6,942,483 Supplemental disclosure of cash flow information: Cash received during the period as interest income $ 52,962 $ 18,802 The accompanying notes are an integral part of these condensed financial statements. 5 CYTRX CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) 1.Description of Company and Basis of Presentation CytRx Corporation (“CytRx” or the “Company”) is a biopharmaceutical research and development company engaged in the development of high-value human therapeutics, specializing in oncology. CytRx’s drug development pipeline includes clinical development of three product candidates for cancer indications, including a recently-initiated Phase 2 proof-of-concept clinical trial with bafetinib in patients with high-risk B-cell chronic lymphocytic leukemia, or B-CLL, two planned Phase 2 proof-of-concept clinical trial with bafetinib in patients with glioblastoma multiforme and advanced prostate cancer, three planned Phase 2 clinical trials for INNO-206 as a treatment for pancreatic cancer, gastric (stomach) cancer and soft tissue sarcomas, and a registration study of tamibarotene for the treatment of acute promyelocytic leukemia, or APL. In addition to its core oncology programs, CytRx is developing two drug candidates based on its molecular chaperone regulation technology, which are designed to repair or degrade mis-folded proteins associated with disease. Apart from its drug development programs, CytRx currently maintains a 17% equity interest in its former subsidiary, RXi Pharmaceuticals Corporation, or RXi.The Company’s current business strategy is to possibly spin-out its molecular chaperone regulation technology or seek one or more strategic partnerships to pursue the development of the technology. The accompanying condensed financial statements at June 30, 2010 and for the three-month and six-month periods ended June 30, 2010 and 2009 are unaudited, but include all adjustments, consisting of normal recurring entries, that management believes to be necessary for a fair presentation of the periods presented. Prior period figures have been reclassified, wherever necessary, to conform to current presentation. Interim results are not necessarily indicative of results for a full year. Balance sheet amounts as of December 31, 2009 have been derived from the Company’s audited financial statements as of that date. The financial statements included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).
